— Judgment, Supreme Court, New York County (Irving Kirschenbaum, J.), entered August 1, 1984, which, after a nonjury trial, granted plaintiff judgment against the defendants, inter alia, directing specific performance of their contract, dismissing defendants’ counterclaims, holding defendants in contempt, and awarding plaintiff $1,000 in attorney’s fees, unanimously modified, on the law and the facts, to increase the award of legal costs and expenses to $17,071.41, and otherwise affirmed, without costs.
We find that plaintiff is entitled to the reasonable value of its legal fees in this action, both pursuant to the provision therefor in the contract between the parties and also pursuant to Judiciary Law § 773 which, inter alia, provides for the recovery of such fees where no actual damage has been shown as a result of defendants’ contempt in not obeying the injunction (see, Ellenberg, v Brach, 88 AD2d 899, 902).
On this record, we believe that the trial court’s award of $1,000 was not commensurate with the legal services necessitated by defendants’ conduct in violating the agreement and the court orders. Accordingly, we modify the judgment to raise the award to $15,000 for legal fees plus $2,071.41 for disbursements.
*509We have examined the other points raised on this appeal and cross appeal and find them without merit. Concur—Murphy, P. J., Sandler, Fein, Milonas and Ellerin, JJ.